Title: From Thomas Jefferson to Gideon Granger, 3 August 1805
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dear Sir 
                     
                     Monticello Aug. 3. 05.
                  
                  On my return yesterday from a journey to New London, I recieved your favor of July 23. and now return Govr. Claiborne’s letter & map. as far as one can judge from these documents I should conclude the best route to be by land to the river Chef menteur, then by water to Bois-doré & thence Northernly along the Indian path; because this reduces the water transportation to about 20. miles of still water where oars may be used, which is very desirable. to go to the place of Favre would be much further & upstream. however I believe it had better be left to the Governor to chuse between these two routes. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               